IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Rehabilitation and Community             :
Providers Association, and               :
Westmoreland County Blind                :
Association, and Associated              :
Production Services, Inc., and United    :
Cerebral Palsy of Central                :
Pennsylvania, Inc. and Scott Howard      :
Schwartz by and through Theodore         :
A. Schwartz, Co Guardian, and            :
Ryan Brett by and through His            :
Guardian Francis Brett,                  :
                          Petitioners    :
                                         :
                v.                       :      No. 543 M.D. 2019
                                         :
Department of Human Services             :
Office of Developmental Programs,        :
                        Respondents      :


PER CURIAM                              ORDER


                NOW, March 4, 2021, upon consideration of Petitioners’

application for reconsideration and Respondent’s answer in response thereto,

the application is denied.